
	

114 SRES 312 IS: Designating the week beginning November 8, 2015, as “National Pregnancy Center Week” to recognize the vital role that community-supported pregnancy centers (also known as pregnancy care and pregnancy resource centers) play in saving lives and serving women and men faced with difficult pregnancy decisions.
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 312
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2015
			Mr. Lee (for himself, Mrs. Ernst, Mr. Risch, Mr. Cassidy, Mr. Sessions, Mr. Inhofe, Mr. Wicker, Mr. Cochran, Mr. Hatch, Mr. Grassley, Mr. Rounds, Mr. Blunt, Mr. Daines, Mr. McConnell, Mr. Scott, Mr. Coats, Mr. Portman, Mr. Moran, Mr. Johnson, Mr. Lankford, Mr. Sasse, Mr. Roberts, Mr. Enzi, Mr. Boozman, Mr. Rubio, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating the week beginning November 8, 2015, as National Pregnancy Center Week to recognize the vital role that community-supported pregnancy centers (also known as pregnancy
			 care and pregnancy resource centers) play in saving lives and
			 serving women and men faced with difficult pregnancy decisions.
	
	
 Whereas, for more than 100 years, young women facing unplanned pregnancies have found support from charitable organizations ranging from Catholic Charities and Jewish Maternity Homes to the Salvation Army;
 Whereas many charitable organizations banded together on November 13, 1971, to form the first United States association of nonprofit organizations dedicated to rescuing as many lives as possible from abortion;
 Whereas, as of 2013, there were approximately 2,500 pregnancy centers in the United States;
 Whereas women in every part of the United States turn to pregnancy centers for help, hope, and healing;
 Whereas pregnancy centers are local, nonprofit organizations that provide vital and compassionate support to women and men faced with difficult pregnancy decisions;
 Whereas pregnancy centers reach more than 2,300,000 people each year through a combination of client services, including—
 (1)pregnancy tests; (2)ultrasound and medical services;
 (3)options counseling and education; and (4)parenting and childbirth classes;
 Whereas, every day in the United States, pregnancy centers assist an average of 6,500 people, including women and men of all ages and backgrounds;
 Whereas some pregnancy centers offer specific medical services, including— (1)consultation with a licensed medical professional;
 (2)limited ultrasound for pregnancy confirmation; and
 (3)testing for sexually transmitted infections and diseases;
 Whereas the National Institute of Family and Life Advocates— (1)provides life-affirming pregnancy centers with legal counsel, education, and training;
 (2)has assisted hundreds of pregnancy centers in becoming medical clinics; and
 (3)represented nearly 1,000 pregnancy centers that operate as medical clinics today;
 Whereas approximately 30,000 Americans volunteer at community-supported pregnancy centers each year, offering more than 5,700,000 hours of uncompensated work;
 Whereas the approximately 1,000 medical pregnancy centers that provide limited ultrasound deliver limited ultrasound at little or no cost to women;
 Whereas, in 2010, close to 230,000 ultrasounds were performed at pregnancy medical centers;
 Whereas pregnancy centers understand that each pregnancy decision is an emotional and private choice, and compassionate staff and trained volunteers of pregnancy centers—
 (1)provide each patient with educational materials; and
 (2)offer each patient emotional support and care to help each patient through difficult situations;
 Whereas close to 78 percent of pregnancy centers in the United States offer specialized parenting education—
 (1)through direct services on premises; or
 (2)in nearby churches, schools, or other locations; Whereas nearly every pregnancy care and resource center provides clients with material support for pregnancy and infant care, which may include—
 (1)maternity clothing; (2)baby clothes and furniture;
 (3)housing assistance; or (4)nutritional counseling and resources;
 Whereas pregnancy centers— (1)do not discriminate based on age, race, nationality, creed, religious affiliation, disability, or arbitrary circumstances; and
 (2)take special care to provide help to underserved minority populations;
 Whereas pregnancy centers have committed to engaging fathers so that they can acquire the skills necessary to become involved and responsible fathers;
 Whereas Care Net affiliated pregnancy centers— (1)have saved more than 462,000 babies since 2008; and
 (2)saved 73,000 babies in 2014 alone; Whereas Heartbeat International reports that Heartbeat International affiliated pregnancy centers rescue 160,000 babies from the risk of abortion each year;
 Whereas, in the last 7 years, 8 of 10 women considering abortion when they entered a Care Net affiliated pregnancy care and resource center ended up choosing life;
 Whereas, in the last 7 years, Care Net affiliated pregnancy centers— (1)provided 698,649 free ultrasound scans;
 (2)provided parenting support and education to 828,190 individuals;
 (3)provided material resources to more than 1,200,000 individuals; and (4)administered 2,100,000 pregnancy tests;
 Whereas the 24-hour Option Line of Heartbeat International— (1)helps carry out a mission of reaching and rescuing as many lives as possible around the world through an effective network of life-affirming pregnancy help centers; and
 (2)answers questions by phone, text, email, or chat before connecting an individual with the local pregnancy help organization of the individual where the individual will receive 1-on-1, compassionate, caring support;
 Whereas, in 2014 Heartbeat International received their 2,000,000th contact through the Option Line;
 Whereas the Care Net Pregnancy Decision Line is the only national hotline that provides immediate pregnancy decision coaching by highly trained coaches;
 Whereas Heartbeat International reports the existence of 413 maternity homes in the United States; Whereas, in 2008, Care Net, Heartbeat International, the National Institute of Family and Life Advocates, and other groups issued a statement entitled Our Commitment of Care and Competence, which—
 (1)addresses issues including— (A)scientific and medical accuracy;
 (B)truth in advertising; (C)compassion;
 (D)nondiscrimination; (E)patient confidentiality;
 (F)staff training; and (G)a consistent life ethic; and
 (2)expands the determination of the pregnancy help movement to comply with applicable legal requirements regarding—
 (A)employment; (B)fundraising;
 (C)financial management; (D)taxation;
 (E)medical licensure; and
 (F)operation standards; and Whereas less than 10 percent of the income of pregnancy centers in the United States derives from governmental sources, which ensures that pregnancy centers—
 (1)minimize burdens on each taxpayer; and (2)engage local communities to provide sustainable support: Now, therefore, be it
	
 That the Senate— (1)designates the week beginning November 8, 2015, as National Pregnancy Center Week;
 (2)supports the important work of pregnancy centers across the United States;
 (3)appreciates and recognizes the thousands of volunteers and staff of pregnancy centers in the United States who give millions of hours of service each year to women and men who are faced with difficult pregnancy decisions; and
 (4)recognizes the importance of— (A)protecting life; and
 (B)assisting women and men in need as they bring children into the world.
				
